             Case 2:17-cr-01311-DGC Document 81 Filed 08/14/19 Page 1 of 6



     Barbara L. Hull, #011890
1    Attorney at Law
     2601 North 16th Street
2    Phoenix, Arizona 85006
     (602)412-5800
3    BarbaraHullLaw@gmail.com
     Attorney for Anthony Espinosa Gonzales
4

5

6                      IN THE UNITED STATES DISTRICT COURT
7                                DISTRICT OF ARIZONA
8
                                              ) Case No. 2:17-cr-01311-PHX-DGC
9    United States of America,                )
                                              ) DEFENDANT’S HEARING
10                Plaintiff,                  ) MEMORANDUM
                                              )
11         vs.                                )
                                              )
12   Anthony Espinosa Gonzales,               )
                                              )
13                Defendant.                  )
14

15         Defendant Anthony Espinoza Gonzales, by and through counsel, hereby
16   submits this Memorandum in support of his Motion to Compel [Doc. 54] and the
17   hearing currently scheduled for August 16, 2019.             The purpose of this
18   Memorandum is to further detail the Defendant's intended focus for the hearing
19   and to provide the Court additional information obtained since the original briefing
20   regarding certain of the Court's questions. The defense intends to focus here and at

21   the hearing on the issues addressed and questions posed by the Court [Doc. 59].

22         To further address the Court's concerns regarding the need to conduct tests

23   three and four (Question 1, Doc. 59), all the tests proposed in the Protocol are

24   essential, not only to more fully investigate Fourth Amendment challenges to the

25
     tools used here, but also to protect Mr. Gonzales' due process and fair trial rights.



                                              -1-
               Case 2:17-cr-01311-DGC Document 81 Filed 08/14/19 Page 2 of 6




1    The tests are necessary to test the accuracy and reliability of these tools,
2    particularly as used in this case.
3             As outlined previously, without all of the tests proposed, the government
4    will tell the jury that their software, reliable and accurate software, not subject to
5    any independent testing as to its reliability nor subject to challenges that might
6    create reasonable doubt, obtained a single source download from Mr. Gonzales' IP
7    address and obtained the eight images in Counts One through Eight in shared
8    space.

9             What if the tools access material outside shared space? What if they access

10   outside shared space and in allocated space? 1 What if they access outside shared

11   space and outside allocated space? What if their tools detect only a torrent? What

12   if they do not conduct a single source download? And if any of these answers are

13
     yes, how and how often does this occur? Is there reasonable doubt that these tools

14
     worked as proclaimed by the government? Is there reasonable doubt created such

15
     that a jury might doubt whether Mr. Gonzales even had those images on his

16
     computer, let alone shared them?

17
              To further address the concerns of the Court regarding whether the ICAC

18
     COPS database is necessary for testing (Question 2, Doc. 59), the Court will note
     that the government's briefing [Doc. 64] at page 10 states that ICAC COPS "keeps
19
     information related to IP addresses that have requested, received, or shared child
20
     exploitative .torrent files, not any other kind of lawful or non-lawful .torrent files,
21
     and it is populated by Torrential Downpour Receptor, which searches only for
22
     child exploitative files." This statement is not borne out by the evidence.
23

24

     1
25    We know in this case that those images were not located in either forensic exam in either
     shared or allocated space.



                                                    -2-
                 Case 2:17-cr-01311-DGC Document 81 Filed 08/14/19 Page 3 of 6




1              Attached as Exhibit One is an affidavit of Gerhard Goodyear, an individual
2    associated with and who claims expert familiarity with the subject database and
3    software. This affidavit was disclosed to the defense in State v. Cameron, Madison
4    County, Illinois Third Circuit Case No. 17-CF-317.               The Court will note at
5    paragraph 23 of that document the following statement:
6
               It is true that all of the files we search for being shared on file sharing
7              networks will not meet the statutory definition of child pornography
               of that state. We search for files that relate to child exploitation.
8              These files include obscene material, textual stories of child abuse,
9
               animations of children, guides on how so [sic] abuse children as well
               as other images that are part of a series which lead to the child
10             pornography. It is the investigators responsibility to determine what
               charges are applicable to their investigations and to review the shared
11
               material to insure it meets their statutory definition of that charge of
12             'child pornography', 'child erotica', etc.
13             Of additional note is that Mr. Goodyear asserts it is "the investigator's

14   responsibility" to determine which of the images constitute child pornography for

15   charging purposes.           So, by the time the images obtained get back to the

16   investigator, other and more than child pornography is obtained. That further

17   evidences that the database itself not only contains, but instructs Torrential

18   Downpour to obtain, perfectly legal material.

19
               Attached as Exhibit Two, the Court will find excerpts from the sworn

20
     testimony of Mr. Goodyear dated June 25, 2019 in that same case wherein he

21
     stated the following at pages 113 to 114:

22
               And what Torrential Downpour does, we have a law enforcement only
23             database, and that database maintains not only approximately 4.2 2
24

25
     2
         The defense believes the word "million" was left out here.



                                                      -3-
              Case 2:17-cr-01311-DGC Document 81 Filed 08/14/19 Page 4 of 6



            files of interest that reference child pornography, but also
1
            approximately 2,500 torrents of interest that additionally reference
2           child pornography in one way or another. And what our database will
            do is it will provide IP addresses of users who have been observed on
3
            the network at some point as being interested in one of those torrents
4           of interest. It'll give those IP addresses to our investigative software,
            Torrential Downpour, and Torrential Downpour will attempt to make
5           direct connections with those IP addresses.
6    (Emphasis added.) So merely showing an interest in one of their torrents of
7    interest gets your IP address onto the ICACOPS database. Mr. Goodyear goes on
8    at p. 114:
9
            If a user has some of the given payload for that given torrent and we're
10          able to connect to them, then, of course, Torrential Downpour will
            attempt to download whatever piece that particular target is in
11
            possession of, whether it be one piece, whether it be all pieces 3
12
     And more to the point, starting at page 173:
13

14
            Q. But if you took that database out and looked at just the function?
            A. They're integral to one another.
15          Q. Okay. But do you agree that that database could be taken out for
            testing purposes?
16
            A. No.
17          Q. Why is that?
            A. Because the software is designed to query those databases. Again,
18
            they work all in conjunction with one another.
19   Therefore one cannot be tested without the other.                 ICAC COPS instructs
20   Torrential Downpour to download any one of these 2,500 torrents from the
21   suspect. Because the law prohibits downloading of any child pornography, the test
22   must include a representation of the 2500 torrents, but those that do not contain
23   illegal material for testing purposes, while still exchanging the information
24

     3
25    This information also undermines the government's claim that the software conducts single
     source downloads.



                                                   -4-
             Case 2:17-cr-01311-DGC Document 81 Filed 08/14/19 Page 5 of 6




1    between ICAC COPS and Torrential Downpour. Both must be tested in their
2    native form to insure the integrity and accuracy of the testing.
3           To further address the Court's concerns regarding cloning of the database
4    (Question 4, Doc. 59), a limited logon can be used. This is comparable to giving
5    someone limited access to your online banking -- you may allow them access to
6    only your checking account information, but they may access no other accounts
7    and may not alter any of your personal information or controls.
8          Mr. Gonzales respectfully suggests that the government's pushback is about

9    something beyond those reasons articulated. Attached as Exhibit 4, the Court will

10   find a pleading filed on November 20, 2017 by the University of Massachusetts in

11   Maricopa County Superior Court Case No. CR2015-119746-001. The Court will

12   note that that document reveals that, since 2008, UMass has received $440,000.00

13
     annually in grants for one of its faculty members for the software, under a

14
     nonexclusive license to the DOJ. Since 2008, those payments exceed $4.4 million.

15
           The defense is not interested in what the government proposes . . . namely to

16
     provide a demonstration of the successes of the tools used. The only way to insure

17
     Mr. Gonzales' constitutional rights are protected is to conduct an industry standard

18
     test that, quite frankly, tests for failures of the tools. The tests must replicate the
     process followed by Agent Daniels in this case, namely to access and examine the
19
     tools that work hand-in-hand, ICAC COPS and Torrential Downpour, in their
20
     native form and as they were used in this case. The defense did not propose a
21
     testing Protocol that goes beyond the boundaries of the Court's Order nor beyond
22
     that necessary to protect Mr. Gonzales' constitutional rights.
23

24

25




                                               -5-
             Case 2:17-cr-01311-DGC Document 81 Filed 08/14/19 Page 6 of 6



           Respectfully submitted this 14th day of August, 2019.
1

2
                                            _s/ Barbara L. Hull______________
3                                           Barbara L. Hull
                                            Attorney for Mr. Gonzales
4

5
                                      CERTIFICATION
6

7
            I hereby certify that on this date I electronically filed the attached document
     with the Clerk’s Office using the ECF System for filing and distribution to ECF
8    participants.
9
         Courtesy copy provided this date to The Honorable David G. Campbell at
10   Campbell_chambers@azd.uscourts.gov.
11         Copy also provided to Mr. Gonzales, Defendant.
12
           Copy also provided to AUSA Gayle Helart.
13

14

15   _s/ Barbara L. Hull________
     Barbara L. Hull
16

17

18

19

20

21

22

23

24

25




                                              -6-
